LAVERY, J.,
concurring. I agree with the majority’s result, but I respectfully would affirm the judgment of the trial court on a different basis.
As it correctly stated in its December 2, 1996 letter to the plaintiff denying him intervenor status, the state traffic commission (commission) has no jurisdiction over environmental issues. The plaintiff, therefore, had no standing to raise his environmental claim before the commission.
“Although proceedings before administrative agencies such as zoning and planning boards and commissions are informal and are conducted without regard to the strict rules of evidence, the hearings must be conducted so as not to violate the fundamental rules of natural justice. Pizzola v. Planning & Zoning Commission, 167 Conn. 202, 207, 355 A.2d 21 (1974). Due process of law requires not only that there be due notice of the hearing but that at the hearing the parties involved have a right to produce relevant evidence, and an opportunity to know the facts on which the agency is asked to act, to cross-examine witnesses and to offer rebuttal evidence.” Connecticut Fund for the Environment, Inc. v. Stamford, 192 Conn. 247, 249, 470 A.2d 1214 (1984).
“[General Statutes §] 22a-19, which authorizes any person to intervene in any administrative proceeding and to raise therein environmental issues must be read in connection with the legislation which defines the authority of the particular administrative agency. Section 22a-19 is not intended to expand the jurisdictional authority of an administrative body whenever an inter-*689venor raises environmental issues. Thus, an inland wetland agency is limited to considering only environmental matters which impact on inland wetlands. Other environmental impacts must be raised before other appropriate administrative bodies . . . .” Id., 250-51.
Although “a basic purpose of § 22a-19 (a) is to give persons standing to bring actions to protect the environment; Red Hill Coalition, Inc. v. Town Plan & Zoning Commission, 212 Conn. 727, 734, 563 A.2d 1347 (1989); and intervention in an administrative proceeding is for the limited purpose of raising environmental issues; Connecticut Fund for the Environment, Inc. v. Stamford, [supra, 192 Conn. 248 n.2]; General Statutes § 22a-19 does not expand the jurisdictional authority of an administrative body acting pursuant to a separate act of title 22a to hear any and all environmental matters, but rather, limits an intervenor to the raising of those environmental matters which impact on the particular subject of the act pursuant to which the commissioner is acting.” (Emphasis in original; internal quotation marks omitted.) Burton v. Dillman, 27 Conn. App. 479, 481-82, 607 A.2d 447, cert. denied, 223 Conn. 904, 610 A.2d 178 (1992). A commission “may act only within its powers authorized by statute and an intervening plaintiff is limited to raising environmental matters relating to those statutory powers.” Id., 482.
“There shall be within the Department of Transportation a State Traffic Commission. . . . For the purpose of standardization and uniformity, said commission shall adopt and cause to be printed for publication regulations establishing a uniform system of traffic control signals, devices, signs and markings consistent with the provisions of this chapter for use upon the public highways. . . . Taking into consideration the public safety and convenience with respect to the width and *690character of the highways and roads affected, the density of traffic thereon and the character of such traffic, said commission shall also adopt regulations, in cooperation and agreement with local traffic authorities, governing the use of state highways and roads on state-owned properties, and the operation of vehicles .... Said commission shall also make regulations, in cooperation and agreement with local traffic authorities, respecting the use by through truck traffic of streets and highways .... Said commission may place and maintain traffic control signals, signs, markings and other safety devices, which it deems to be in the interests of public safety, upon such highways as come within the jurisdiction of said commission . . . .’’General Statutes § 14-298. Nothing within the legislation empowers the commission with responsibility for the environment.1
“The concept of standing involves aggrievement, that is, an injury in fact, plus whatever other conditions must exist to allow a party to appeal. . . . Because the plaintiffs claim of aggrievement rested on issues that were not within the authority of the Probate Court to decide, the Superior Court lacked jurisdiction to hear [the] appeal from the Probate Court order.” (Citation omitted.) Burton v. Dillman, supra, 27 Conn. App. 482-83. Because the issues he sought to raise by means of intervention were beyond the scope of the commission’s authority, the plaintiff was not aggrieved and therefore lacked standing. The court properly dismissed the plaintiffs appeal for lack of jurisdiction.

 note that the department of environmental protection is the state agency authorized pursuant to title 22a of the General Statutes “to conserve, improve and protect [this state’s] natural resources and environment.” (Internal quotation marks omitted.) Glendenning v. Conservation Commission, 12 Conn. App. 47, 51, 529 A.2d 727, cert. dismissed, 205 Conn. 802, 531 A.2d 936 (1987).